[Cite as DD&F Franklin Real Estate, L.L.C. v. Hondros, 2016-Ohio-5858.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


DD&F Franklin Real Estate, LLC,                    :

                Plaintiff-Appellant,               :
                                                                          No. 15AP-542
v.                                                 :                  (C.P.C. No. 11CV-8803)

John Hondros, et al.,                              :               (REGULAR CALENDAR)

                Defendants-Appellees.              :



                                          D E C I S I O N

                                 Rendered on September 15, 2016


                On brief: McGrath & Foley, LLP, and Thomas R. McGrath,
                for appellant. Argued: Thomas R. McGrath.

                On brief: Onda LaBuhn & Rankin, LPA, and Timothy S.
                Rankin, for appellees. Argued: Timothy S. Rankin.

                  APPEAL from the Franklin County Court of Common Pleas
HORTON, J.
        {¶ 1} Plaintiff-appellant, DD&F Franklin Real Estate, LLC, appeals from a
judgment of the Franklin County Court of Common Pleas addressing the winding-up and
dissolution of DD&F, and, most pertinent to this appeal, resolving a quiet-title action
involving certain real estate owned by the company.
        {¶ 2} DD&F began this action with a complaint filed on July 18, 2011, seeking to
dissolve itself and settle the status of its real property assets in preparation for sale or
distribution to the LLC members. Specifically, DD&F sought to settle the status of a right
of first refusal granted to defendants-appellees, John Hondros and his former wife
Melissa Gorman, fka Melissa Hondros, as part of their 1979 purchase of an adjoining
parcel. The trial court resolved the quiet-title issue by decision entered December 4, 2013,
finding that, based on the undisputed facts of the case, the right of first refusal remained
No. 15AP-542                                                                                  2

enforceable. The trial court then conducted further proceedings on the other aspects of
the dissolution of DD&F, and entered final judgment on May 4, 2015, resolving the
balance of the matter. DD&F thereafter appealed, bringing the following assignments of
error:
                [I.] The Trial Court erred in finding that the 1979 Purchase
                Agreement included a valid right of first refusal.

                [II.] The Trial Court erred in finding that Appellee's right of
                first refusal remains a legally enforceable contract right.

I. FACTS AND PROCEDURAL POSTURE
         {¶ 3} Most aspects of the trial court's final judgment are not raised in this appeal.
The sole issue before this court is the trial court's conclusion that two parcels of real estate
owned by the company remain encumbered with a right of first refusal that would be
triggered in the event of a third-party offer to purchase the property. The trial court
prevailed upon the parties to stipulate to the facts of the case and accordingly was able to
decide that issue as a question of law. On appeal, the parties, with one minor exception
that will be addressed below, continue to acknowledge the undisputed nature of the facts.
We draw the following recitation thereof based upon the stipulated record before the trial
court.
         {¶ 4} Sisters Jesse and Lucinda Doersam together owned, among other assets,
three parcels of real estate that together comprised approximately 158 acres of mostly
undeveloped farm land in southern Franklin County near Rickenbacker International
Airport: Franklin County parcel Nos. 180-000041-00, 180-000078-00, and 180-000079-
00. The Doersam sisters died in 1977 and 1979 respectively, and their wills provided for
coordinated family trusts. The wills appointed Harry Margulis as executor of the two
estates and Leo J. Hall as trustee of the trusts. In 1978 and 1979, Hall, as trustee, filed a
"Consent to Power to Sell Real Estate" with the probate court in each estate. (Stipulated
Record Ex. 3 and 6.)
         {¶ 5} On July 31, 1979, Margulis, as executor, entered into a written contract with
Hondros and Gorman, at the time husband and wife, for the purchase of parcel 41,
comprised of eight acres including a residence, from the estates. The purchase contract
contained the following clause: "Buyer shallhave [sic] 1st right of refusal on alladjoining
No. 15AP-542                                                                                 3

[sic] land owned by the Doersam estates or trusts." (Stipulated Record Ex. 7.) At
paragraph 12, the purchase contract further provided that "all provisions of this contract
shall survive closing." (Stipulated Record Ex. 7.) When the parties ultimately executed the
sale on September 26, 1979, the deed provided by the estates contained no notice of this
attempt to convey a right of first refusal. (Stipulated Record Ex. 8, 9.)
       {¶ 6} Subsequently, on December 16, 1980, Gorman (the newly-acquired property
being deeded in her name alone as Melissa H. Hondros) filed three new documents titled
"Affidavit First Right of Refusal" with the recorder's office for the adjoining parcels.
(Stipulated Record Ex. 10-12.) These referred to the right of first refusal granted under the
July 31, 1979 purchase agreement and contained full legal descriptions of the property
affected.
       {¶ 7} In October of 1980, well after the conveyance of parcel 41 to Gorman but
shortly before she recorded her affidavits placing the right of first refusal in the chain of
title for parcels 78 and 79, the estates conveyed parcels 78 and 79 to Hall as trustee.
Trustee Hall subsequently received an offer for a small portion of parcel 78. Hall
implemented a lot split and in November 1981 conveyed 3.9 acres to John and Amanda
Spillman. (Stipulated Record Ex. 35.) The Spillmans later conveyed the property to
Howard and Irene Marcum in 1984. (Stipulated Record Ex. 35.) Neither the Spillmans
nor the Marcums are parties to this action, and Hondros and Gorman do not argue that
their right of first refusal persists with respect to this split fragment, hereinafter referred
to as "the Spillman/Marcum parcel."
       {¶ 8} Hondros and Gorman divorced in 1984. Gorman quit-claimed ownership of
the parcel 41 house and eight acres to Hondros, without reference to the right of first
refusal on the balance of the trust-owned land. Hondros remarried, and with his new wife
Linda A. Schwan Hondros, sold the parcel 41 house and lot in 1995 to Charles and Brenda
Muller, providing a general warranty deed that again did not reference the right of first
refusal.
       {¶ 9} In January 1996, Hall, as trustee, executed fiduciary deeds transferring
parcels 78 and 79 to seven Doersam heirs, who two months later transferred the property
to Cindy D. Fischer as trustee under the newly-formed Doersam Family Farm Trust
Agreement. In 2004, Fischer, as trustee, transferred ownership of the property to DD&F.
No. 15AP-542                                                                                              4

The same seven Doersam heirs are members of the limited liability company and nominal
defendants in the present action.
        {¶ 10} Both Hondros and Gorman now assert that they continue to hold rights
under the right of first refusal for parcels 78 and 79. Linda Schwan Hondros and the
Mullers, in contrast, have formally relinquished any claim or interest in the right of first
refusal or the subject properties for purposes of this action. (Apr. 2, 2014 Jgmt. Entry;
Feb. 11, 2013 Jgmt. Entry; May 4, 2013 Final Jgmt.)
II. DISCUSSION
        {¶ 11} Preliminarily, we resolve a dispute between the parties regarding the scope
of the evidence we may consider. As set forth above, the parties were able to largely
stipulate to these underlying facts before the trial court. On appeal, however, the parties
now dispute whether the trial court improperly added some non-stipulated facts
surrounding the split and sale of the Spillman/Marcum parcel.
        {¶ 12} The trial court relied on affidavits furnished by Hondros and Gorman
describing the Marcum transfer. The trial court found, pursuant to these affidavits, that
trustee Hall had duly contacted Hondros and Gorman in 1981 to give them the
opportunity to exercise their right of first refusal on the Spillman/Marcum parcel.1 The
trial court, and now Hondros and Gorman on appeal, considered this as significant
evidence that DD&F was fully aware of, and at the time acknowledged the validity of, the
right of first refusal.
        {¶ 13} DD&F asserts, correctly, that these affidavits do not form part of the
stipulated record before the trial court, and that DD&F never acquiesced to their factual
accuracy. DD&F also disputes whether the Marcum tract was in fact "adjoining" to parcel
41 (the split section lies across a public highway from the balance of parcel 78 and parcel
41) and therefore subject to the right of first refusal at all.
        {¶ 14} Our first conclusion on this issue is that the parties' prior handling of the
Spillman/Marcum sale is without effect on the continuing validity of any right of first
refusal with respect to parcel 79 and the balance of parcel 78. Hondros and Gorman were


1 Both affidavits and the subsequent discussions by the parties and trial court pass over the first recorded

sale to the Spillmans and assume that the property was conveyed by Hall directly to the Marcums. This
discrepancy was not resolved before the trial court, although DD&F has attempted to submit additional
materials on appeal that clarify the record chain of title.
No. 15AP-542                                                                                5

either (1) not informed of the Spillman offer and never given the opportunity to exercise
their right of first refusal, or (2) as their affidavits aver, fully informed of the offer and
declined to do so. Neither scenario impacts their rights with respect to the unsold
property. That said, we ultimately agree that the trial court should not have considered
the facts presented in these affidavits in the first place. Lowenthal v. Setterlin, Inc., 10th
Dist. No. 79AP-79 (May 17, 1979) (Having agreed to try a case on stipulated facts, the
court may not "exceed[] the * * * stipulations in the record."). The purported isolation of
the Spillman/Marcum parcel is of no significance either. We review the trial court's
judgment without further reference to these facts.
       {¶ 15} Also before the court as a preliminary question is a motion to strike filed by
Hondros and Gorman asking the court to strike the appendix of DD&F's reply brief on
appeal. They assert that it contains further materials that were not stipulated and agreed-
to before the trial court, and constitutes an improper attempt to introduce supplemental
evidence outside of the appellate record. This motion to strike is granted to the extent
that any materials that are not properly before this court will be given no weight in
consideration of the appeal.
       {¶ 16} We next consider our standard of review. Although the matter was not
decided by the court on summary judgment, it was decided on stipulated facts. Because
the trial court's decision is based on those stipulations, we treat the appeal as one
involving questions of law that are subject to de novo review. State v. Taylor, 4th Dist.
No. 05CA19, 2005-Ohio-6378. As the plaintiff in a quiet-title action, DD&F bears the
burden to disprove the competing property claim. Carson v. Second Baptist Church, 10th
Dist. No. 09AP-922, 2011-Ohio-1025. DD&F must therefore establish as a matter of law,
based on the stipulated factual record, that the right of first refusal is unenforceable
against the subject property.
       {¶ 17} This court has recently summarized much of the applicable law:
              A "right of first refusal" is a preemptive right that gives the
              holder of the right the first opportunity to purchase property if
              and when it is sold. Four Howards, Ltd. v. J & F Wenz Rd.
              Invest., L.L.C., 179 Ohio App.3d 399, 2008 Ohio 6174, P59,
              902 N.E.2d 63. * * * Although based in contract, a right of first
              refusal is usually memorialized in the deed to the subject
              property so it effectively acts as a type of deed restriction, or
              restrictive covenant. See, e.g., Treinen v. Kollasch-Schlueter,
No. 15AP-542                                                                                6

              179 Ohio App.3d 527, 2008 Ohio 5986, P4, 5, 902 N.E.2d 998
              (discussing whether the right of first refusal at issue violated
              the rule against perpetuities); Schafer v. Deszcz (1997), 120
              Ohio App.3d 410, 414 * * *.

              Generally speaking, restrictive covenants "run with the land"--
              i.e., they bind subsequent purchasers of real property, so long
              as the subsequent purchaser had notice of the covenant. See,
              e.g., Emrick v. Multicon Builders, Inc. (1991), 57 Ohio St.3d
              107, 109, 566 N.E.2d 1189 ("[A] bona fide purchaser for value
              is bound by an encumbrance upon land * * * if he has
              constructive or actual knowledge of the encumbrance."); see
              also Abood v. Weingarten (1956), 74 Ohio Law Abs. 326, 135
              N.E.2d 899, 902; Kuebler v. Cleveland Short Line Ry.
              (Cuyahoga C.P. 1910), 20 Ohio Dec. 525, 10 Ohio N.P. (n.s.)
              385. There are also "personal covenants," which do not run
              with the land, and are enforceable only against the
              covenantor. See generally, Gillen-Crow Pharmacies, Inc. v.
              Mandzak (1964), 8 Ohio Misc. 47, 220 N.E.2d 852, 857. In
              order for a restrictive covenant to run with the land, the
              following three factors must be met: (1) intent for the
              restrictive covenant to run with the land; (2) "touches and
              concerns" the land; and (3) the parties are in privity of
              contract. Capital City Community Urban Redev. Corp. v. City
              of Columbus, 10th Dist. No. 08AP-769, 2009 Ohio 6835, P13
              (citing LuMac Dev. Corp. v. Buck Point Ltd. Partnership
              (1988), 61 Ohio App.3d 558, 562, 573 N.E.2d 681). But
              personal covenants may also be enforceable against
              subsequent purchasers, provided that the purchaser had
              notice of the covenant. Gillen-Crow Pharmacies at 859.

National City Bank v. Welch, 188 Ohio App.3d 641, 2010-Ohio-2981, ¶ 13-14 (10th Dist.).
       {¶ 18} We consider the two assignments of error together. DD&F first argues that
the right of first refusal granted in the purchase contract is ineffective because it does not
define a "triggering event" that would activate Hondros and Gorman's right to purchase
parcels 78 and 79, and that the right of first refusal is therefore too vague to be
enforceable. The trial court concluded that the plain language of the right of first refusal,
first, did not require a defined triggering event, and second, in the absence of a defined
triggering event, could incorporate the commonly accepted terms for a right of first
refusal. Examining Ohio precedent, the court found that a right of first refusal lacking an
expressly-defined triggering event would be deemed to be given its ordinary meaning,
that is, "a promise to present offers to buy property made by third parties to the promisee
No. 15AP-542                                                                                  7

in order to afford the promisee the opportunity to match the offer." Latina v. Woodpath
Dev. Co., 57 Ohio St.3d 212 (1991). See also Andrews v. Wehagen, Inc., 11th Dist. No. 89-
L-14-160 (Dec. 20, 1990) ("[B]y definition, the right of first refusal requires an owner of
property to notify the holder of the right of any bona fide offers to purchase the property,
and if the holder (having been properly notified) does not elect to purchase the property
during the specified time and at the specified price, the owner may then sell to the third
party.").
        {¶ 19} DD&F stresses that in Welch, the parties inserted specific language to
provide for an alternative triggering event, the death of the grantees. We indeed gave
effect to the specific language chosen by the parties in Welch to determine an alternative
triggering event; we in no way declared or implied, however, that a right of first refusal
that does not specify an alternative triggering event would be flawed. Based upon the
authority discussed in Latina and Andrews, we agree with the trial court that the
language of the right of first refusal here incorporates the customary meaning of such a
contractually-granted right, and can be triggered by the grantors' receipt of a bona fide
offer to purchase by a third party. The right of first refusal is not void for lack of a defined
triggering event.
        {¶ 20} DD&F alternatively asserts that the right of first refusal is vague and
unenforceable because, unlike the recorded affidavits, it lacks a sufficient legal description
of the affected property. The parties to the 1979 contract for the sale of lot 41 agreed that
the right of first refusal concerned "all adjoining land owned by the Doersam estates or
trusts." At the time of conveyance, the estates owned parcels 78 and 79, which are both
contiguous with parcel 41. This is a sufficiently clear definition of the affected land.
        {¶ 21} DD&F next argues that, because the property has been transferred from
estate to trust, trust to individual heirs, heirs to a further trust, and thence to DD&F, the
company is a subsequent bona fide purchaser of the property and is not bound by the
right of first refusal.
        {¶ 22} The recorded right of first refusal granted here, even if treated as a personal
covenant by the grantor, runs with land under the conditions set forth in Welch. To be
free from an otherwise valid covenant that runs with the land, a subsequent owner must
be a bona fide purchaser without notice of the encumbrance. Welch at ¶ 14. A bona fide
No. 15AP-542                                                                               8

purchaser is "one who takes in good faith, for value, and without actual or constructive
notice" of an encumbrance or competing interest. Zwaryz v. Wiley, 11th Dist. No. 98-A-
0073 (Aug. 20, 1999), citing Tiller v. Hinton, 19 Ohio St.3d 66, 68 (1985); see also Wayne
Bldg. & Loan Co. v. Yarbrough, 11 Ohio St.2d 195 (1967).
       {¶ 23} The first of the transfers in the successive chain of title for the subject
properties did not constitute a transfer for value, because transmittal of estate property by
devise or intestate succession does not meet the standard. In re estate of Dinsio, 159 Ohio
App.3d 98, 2004-Ohio-6036, ¶ 18 (7th Dist.). Furthermore, after the first transfer in 1979
from estates to testamentary trusts, the affidavits substantiating the right of first refusal
were on file with the recorder and gave notice of the encumbrance on the subject
properties. Even if the terms of the subsequent transfers constituted transfers "for value,"
which is uncertain because they were essentially continuances of the estate succession,
they did not create bona fide purchasers because they were made with notice of the
encumbrance. Neither DD&F nor its predecessors in title were bona fide purchasers
without notice of the right of first refusal.
       {¶ 24} DD&F finally argues that the right of first refusal was triggered in 1980 by
the transfer of parcels 78 and 79 from the estates to the trustee, or in 1996 by the transfer
from trustee to beneficiaries upon dissolution of the Doersam trusts. DD&F argues that
Hondros and Gorman failed to assert their rights after these triggering events, and that
their claims are thereby waived, or at least transformed into a breach of contract action
against the various transferors, the breach actions being further barred by the statute of
limitations.
       {¶ 25} The triggering event for a right of first refusal, absent more specific terms
agreed upon by the parties, is receipt by the grantor of a bona fide offer to purchase the
land. None of the transfers in question are described as bona fide offers to purchase for
value, and apart from the Spillman/Marcum sale, where the evidence is disputed if not
immaterial, there is no assertion by DD&F that Hondros and Gorman were offered the
opportunity to purchase in connection with these transfers. These were not triggering
events, and the statute of limitations does not apply.
No. 15AP-542                                                                         9

      {¶ 26} In summary, appellant's two assignments of error are overruled, and the
judgment of the Franklin County Court of Common Pleas is affirmed.
                                                   Appellees' motion to strike granted;
                                                                   judgment affirmed.

                  DORRIAN, P.J. and LUPER SCHUSTER, J., concur.
                             _________________